ESse 21S Yevietes MCA LOW "Boduinenf 12 Hied 16723/19 ‘PaGe'2 Gro PagelD: 268

RETURN 19 iS) Tia

[Service of the Summons and complaint was made by | DATE S a7 (a @ 5) 05 Pn
Ate Boswell |" Prowtss Sevvey

Check one box helow to indicate appropriate method of service

 

 

 

 

 

D Served personally upon the defendant. Place where served:

 

 

Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age
and

discretion then residing therein.

tn, eof person with whom ae omplaint were left:
- ©36 South Wi, Teaneek AF fonts

(1 Retumed boo

 

 

 

£2} Other (specify) :

 

 

 

 

STATEMENT OF SERVICE FEES
TRAVEL SERVICES TOTAL

 

 

 

 

DECLARATION OF SERVER

 

I declare under penalty of perjury under the laws of the United States of America that the foregoing
information

contained in the Return of Service and Statement of Service Fees is true and correct.

Executed on {0 [27 f / q fuvy bout
Date Signature of, fprer

Barry PosvelL

Address of Server

\AGSY LtHetero Read
ovr ig Pians, NT 07450

 

 

 

 

UTATIS

 
Case 2:19-cv-18122-MCA-LDW Document 29 Filed 11/21/19 Page 2 of 2 PagelD: 571
Case 2:19-cv-18122-MCA-LDW Document i2 Filed 10/23/19 Page 1 of 2 PagelD: 298

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
PRIVCAP FUNDING LLC,
Plaintiff
V. SUMMONS IN A CIVIL CASE
SETH LEVINE, ET AL.,
Defendant
CASE

NUMBER: 2:19-CV—-18122-MCA-LDW

TO: (Name and address of Defendant):

Riverside Norse, LLC

c/o Seth Levine

636 South Forest Drive
Teaneck, New Jersey 07666

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it)
— or 60 days if you are the United States or a United States Agency, or an office or employee of
the United States described in Fed. R. civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff
an answer to the attached complaint or a motion under rule 12 of the Federal Rules of Civil

Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose
name and address are:

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

s/ WILLIAM T. WALSH
CLERK

 

ISSUED ON 2019-10-23 09:33:38, Clerk
USDC NID
